—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County (Rigler, J.), dated July 5, 2000, as terminated the defendant’s obligation to pay maintenance, and denied her request for an award of an attorney’s fee.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contentions, an award of lifetime maintenance is not appropriate under these circumstances (see, Sitler v Sitter, 251 AD2d 319; Liadis v Liadis, 207 AD2d 331; cf., Borra v Borra, 218 AD2d 780).
The plaintiffs request for an award of an attorneys fee was properly denied (see, Kayden v Kayden, 278 AD2d 202). Santucci, J. P., S. Miller, Luciano and Smith, JJ., concur.